UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STATE FARM LIFE AND ASSURANCE
COMPANY, INC.,

                            Plaintiff,
v.                                                              DECISION AND ORDER
                                                                     12-CV-380S
RONALD T. EPPS, DONTE R. SMITH,
DOUGLAS JOHNSON, as Parent and Guardian
of Travantae D. Johnson, TRAVANTE D.
JOHNSON, individually, and MARY MOSS,
Individually as Custodian Under New York
Uniform Transfers to Minors Act for Donte R.
Smith, Travantae D. Johnson, and Armontae
Moss,

                            Defendants.




       1.     Presently before this Court are Defendants’ objections to Magistrate Judge

Foschio’s Report and Recommendation. When a party objects to a magistrate judge’s

report and recommendation, the district court makes a “de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.” See 28 U.S.C. § 636(b)(1)(C).          After reviewing the report and

recommendation, the district court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. The judge may also receive

further evidence or recommit the matter to the magistrate judge with instructions.” Id.

       2.     Plaintiff State Farm Life and Assurance Company, Inc. (“State Farm”)

brought this action on April 30, 2012 pursuant to Federal Rule of Civil Procedure 22

seeking interpleader relief as an innocent stakeholder facing multiple liability arising from
Defendants’ competing claims to a life insurance policy (“the Policy”) issued by Plaintiff

to Angela Moss. (Docket No. 1). On September 28, 2012, Plaintiff filed a motion asking

the Court to issue an order that, among other things, (1) permitted State Farm to deposit

with the Court the death benefit payable under the Policy, and (2) dismissed State Farm

from the action with prejudice. (Docket No. 19).

      3.     On June 10, 2013, Judge Foschio issued a report and recommendation

granting Plaintiff’s motion and permitted Plaintiff to deposit the Policy’s $100,000 death

benefit proceeds with the court, pending resolution of the Defendants’ litigation of their

competing claims to the Policy’s proceeds. (Docket No. 38). On July 21, 2013, no

objections having been filed, this Court accepted Judge Foschio’s report and

recommendation and permitted Plaintiff to deposit the Policy’s $100,000 death benefit

proceeds with the Court (less the $2,000 awarded to Plaintiff in attorneys’ fees) after

which Plaintiff would be dismissed from the action with prejudice. (Docket No. 40). Those

funds are currently held by the Clerk of Court pursuant to Rule 22.

      4.     For background purposes: the underlying dispute stems from Defendants’

competing claims to the proceeds of the Policy. Defendant Ronald T. Epps, the Insured’s

fiancé, was named as the primary beneficiary of the Policy; Defendants Donte Smith,

TraVante Johnson, and Armontae Moss, children of the Insured, were named as

successor beneficiaries. At the time this action was commenced, all three successor

beneficiaries were under the age of 21 years’ old and therefore “minors”; Mary Moss is

acting as custodian of all three under Act. See N.Y. Est. Powers & Trusts Law § 7-6.1

(McKinney) (“‘Minor’ means an individual who has not attained the age of twenty-one

years.”); see also Docket No. 19-16.



                                            2
       5.     In October 2014, this action was stayed pending a determination on the

federal criminal charges brought against Ronald Epps (the primary beneficiary) in

September 2012.      See United States v. Epps, No. 12-CR-305.        Ronald Epps was

convicted by a jury in December of 2016 of, among other things, crimes arising out of the

homicide of Angela Moss in connection with his attempt to collect the proceeds of her life

insurance policy. See id., Docket No. 99 (Judgment). The Second Circuit affirmed his

conviction on July 31, 2018. See United States v. Epps, 742 F. App’x 544 (2d Cir. July

31, 2018) (summary order).

       6.     On December 19, 2018, the parties submitted a proposed Amended

Stipulated Order for the Court’s approval, which is the subject of the instant report and

recommendation. (Docket No. 74). Unlike the first proposed Stipulated Order (Docket

No. 72), the Amended Stipulated Order is without a provision providing for proceeds in

the amount of $1,000 to be paid to Ronald Epps (there were concerns as to the validity

of Ronald Epps’ claim in light of his criminal conviction). The Amended Stipulated Order

provides for the following disposition of the funds held in escrow:

       a. The first One-Third of the balance of the IOLA Trust Account shall be
          disbursed to, Magavern Magavern Grimm LLP, as and for fees
          according to the terms of the Retainer Agreement between the firm and
          the Moss Defendants;
       b. The remaining balance of the funds in the IOLA Trust Account shall be
          disbursed in equal shares to Donte R. Smith, Travante D. Johnson and
          Mary Moss as custodian of Armontae Moss, pursuant to the New York
          Uniform Transfers to Minors Act.

(Docket No. 74 at 3).

       7.     In a January 3, 2019 Order, presumably with the understanding that

Armontae Moss was an “infant,” Judge Foschio construed the Amended Stipulated Order

as a request for approval of an infant settlement pursuant to Local Rule 41(a)(1)(A).

                                             3
(Docket No. 75). That rule provides that “action[s] by or on behalf of infant[s]” cannot be

dismissed “without application to and leave of the Court” and directs that such

proceedings conform to those provided for in New York’s Civil Practice Law and Rules

(“CPLR”) Sections 1207 and 1207. See LR 41(a)(1)(A). Local Rule 41 further provides

that a court “shall authorize payment of a reasonable attorney’s fee and proper

disbursements from the amount recovered in such an action” “realized by settlement”

“and shall determine such fee and disbursements after due inquiry as to all charges

against the fund.”   See LR 41(a)(1)(C).      Judge Foschio’s order, therefore, directed

counsel for Defendants to submit contemporaneous time records of legal services

provided in this action in order to support the reduction in proceeds held in escrow by the

Court to be paid to the “infant” (Armontae Moss)—namely, the one-third contingency fee

to be disbursed to Magavern Magavern Grimm LLP.

       8.     Compounding this confusion and apparently misunderstanding Judge

Foschio’s intent to perform a Local Rule 41(a)(1) infant settlement review, counsel for

Defendants filed with the Court its retainer agreement with the Defendants “as supporting

documentation requested in the Court’s 01/03/19 Order.” (Docket No. 76). Counsel did

not file time records of legal services rendered.

       9.     On January 9, 2019, Judge Foschio issued the instant Report and

Recommendation, approving the Amended Stipulated Order in this action “as a

disposition by dismissal of an infant’s claim in accordance with Local Rule Civ. P. 41(a)(1)

as to Defendant/Claimant Mary Moss as guardian and custodian for Armontae Moss, a

minor.” (Docket No. 78 at 10). But due to counsel for Defendants’ failure to timely submit

“any documentation in support for the requested 1/3 contingent fee as required” for infant



                                             4
settlement reviews under Local Rule 41, Judge Foschio reduced that proposed fee to

two-thirds of the amount of the requested contingency fee calculated upon the actual

amount of the interpleader funds held by the Court. (Id.). Accordingly, Judge Foschio

recommended that the Amended Stipulated Order be approved, that the Clerk of Court

be directed to issue a check payable to Magavern Magavern Grimm LLP for the balance

of the interpleader fund held by the court in this action under Receipt No. BUF036849

together with all accrued interest, less the statutory registry fee, as of the date of such

payment, to be disbursed in accordance with the Amended Stipulated Order. (Id. at 10-

11).

       10.    Defendants timely filed objections to the Report and Recommendation.

(Docket No. 79). Defendants aver that Judge Foschio erred in conducting a Local Rule

41(a)(1)(A) review because Armontae is not an “infant.” (See id. at 5). The CPLR, which

governs Local Rule 41(a)(1)(A) infant settlement reviews, defines “infant” as “a person

who has not attained the age of eighteen years.” N.Y. C.P.L.R. 105(j). Armontae Moss

turned eighteen years’ old on July 14, 2018. (See Docket No. 19-16). In other words,

Armontae Moss was not an “infant” at the time the Amended Stipulated Order was filed

for the Court’s approval. In so averring, Defendants acknowledge their own oversight in

not realizing from the January 3, 2019 order that Judge Foschio would be conducting a

Local Rule 41(a)(1)(A) infant settlement review. Defendants ask that the Court approve

the Amended Stipulated Order as it stands, including the one-third contingency fee

arrangement contained in the Amended Stipulated Order, so that the funds held with the

Court be disbursed accordingly.

       11.    Having reviewed the Report and Recommendation de novo after



                                             5
considering Defendants’ submissions, see 28 U.S.C. § 636(b)(1), the Court concludes

that a Local Rule 41(a)(1)(C) infant settlement review was conducted in error and,

accordingly, will set aside Judge Foschio’s Report and Recommendation.                   Id.,

§ 636(b)(1)(C).

       IT HEREBY IS ORDERED, that the Report and Recommendation (Docket No. 78)

is set aside,

       FURTHER, that Defendants’ objections (Docket No. 79) are GRANTED,

       FURTHER, that the Clerk of Court is directed to issue a check payable to

Magavern Magavern Grimm LLP for the balance of the interpleader fund held by the Court

in this Action under Receipt No. BUF036849 together with all accrued interest, less the

statutory registry fee, as of the date of such payment, to be disbursed in accordance with

the terms in the attached Amended Stipulated Order,

       FURTHER, that the remaining balance of the interpleader fund be disbursed in

equal shares to Donte R. Smith, Travante D. Johnson, and Mary Moss as custodian of

Armontae Moss, pursuant to the New York Uniform Transfers to Minors Act,

       FURTHER, that within fifteen (15) days of distribution of the Policy proceeds, all

remaining parties shall file a stipulation of dismissal of any and all remaining claims, with

prejudice.

       SO ORDERED.

       Dated: April 24, 2019
             Buffalo, New York

                                                        WILLIAM M. SKRETNY
                                                      United States District Judge
                                                      Western District of New York



                                             6
